Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Smith on 10 March 2021.
The application has been amended as follows: 
In claim 33, at lines 2 and 5, “expression level,” has been deleted.
In claim 53, at lines 4, 6, 7 and 9, “expression level,” has been deleted.
Claims 41-45 and 50 have been canceled.
The following is an examiner’s statement of reasons for allowance: 
A. The terminal disclaimer filed on 08 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,047,398 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
B. The after final amendment filed on 08 March 2021 has been entered. 
In the reply of 17 January 2020, Applicant elected the species of methods which assay for copy number or gene amplification and the species of the agent of bisphosphonate. In view of the allowability of the elected subject matter, the previously 
Because the species of agents previously withdrawn from consideration has been rejoined, the election of species requirement as set forth in the Office action mailed on 18 July 2019, as it pertained to the election of species of an agent, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined species of agents, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
C.  The previous rejection of the claims under 35 U.S.C. 101 has been obviated by the amendment to the claims. Each of the claims is directed to a method for treatment of bone metastasis in a subject having ER+ breast cancer and requires administering an agent to the subject after determining that the subject has an elevated c-MAF gene copy number or amplification in a tumor tissue sample of the subject, wherein the agent avoids, treats or prevents bone degradation and is selected from the group consisting of: a bisphosphonate, a RANKL inhibitor, PTH or a PRG analog, strontium ranelate, an estrogen receptor modulator, calcitonin and a cathepsin K inhibitor. The administering step is considered to integrate the judicial exceptions by providing a practical application of the judicial exceptions. This finding is consistent with .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634